1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       FRESHPOINT DENVER, INC. and      No.   2:18-cv-03183-JAM-EFB
         RUBY ROBINSON COMPANY, LLC,
11
                      Plaintiffs,
12                                        ORDER GRANTING PLAINTIFFS’
             v.                           MOTION FOR TEMPORARY RESTRAINING
13                                        ORDER
         TRINITY FRESH DISTRIBUTION,
14       LLC, et al.,
15                    Defendants.
16

17           On December 11, 2018, Plaintiffs filed a Motion for a

18   Temporary Restraining Order (“TRO”) under the Perishable

19   Agricultural Commodities Act (“PACA”), seeking temporary

20   preliminary relief to prevent Defendants from dissipating trust

21   assets.      See Mot., ECF No. 2; Compl., ECF No. 1.   Defendants

22   filed a response in a related case addressing the same issues on

23   December 17, 2018.      See GreenGate Fresh, LLLP v. Trinity Fresh

24   Procurement, LLC, No. 2:18-cv-03161, ECF No. 7 (E.D. Cal. Dec.

25   17, 2018).     For the reasons given below, the Court GRANTS

26   Plaintiffs’ Motion for a Temporary Restraining Order.1

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      1
1                                  I.    BACKGROUND

2         Between June 22, 2018 and November 29, 2018, Plaintiffs sold

3    Defendants produce totaling an invoiced amount of $609,619.55.

4    Decl. of Jennifer Kennedy (“Kennedy Decl.”), ECF No. 2-4, pp. 14–

5    17; Decl. of Robert Feldgreber (“Feldgreber Decl.”), ECF No. 2-4,

6    pp. 84–87.   Defendants have failed to pay those invoices, despite

7    repeated demands.   Id.    On December 4, 2018, Defendants posted to

8    their website that they are ceasing operations and intend to file

9    for bankruptcy by the end of the month.          Id.    Shortly thereafter,

10   Plaintiffs filed their Complaint.          See Compl.

11                             II.      LEGAL STANDARD

12        A.   The Perishable Agricultural Commodities Act (“PACA”)

13        Congress enacted PACA in 1930 to prevent unfair trading

14   practices in the produce industry.         Sunkist Growers, Inc. v.

15   Fisher, 104 F.3d 280, 282 (9th Cir. 1997).          In 1984, Congress

16   amended PACA “to remedy the burden on commerce in perishable

17   agricultural commodities and to protect the public interest

18   caused by accounts receivable financing arrangements that

19   encumber or give lenders a security interest in the perishable

20   agricultural commodities superior to the growers.”            S & H Packing
21   & Sales Co. v. Tanimura Distrib., Inc., 883 F.3d 797, 802 (9th

22   Cir. 2018) (en banc) (internal quotation marks omitted).

23   “Congress intended to shield agricultural growers from risk in

24   enacting PACA ‘to protect the public interest.’ ”           Id. (quoting 7

25   U.S.C. § 499e(c)(1)).     Accordingly, PACA seeks “to benefit all

26   parties and society by ensuring that growers are protected;
27   lenders know their risk; and agricultural commerce is encouraged

28   to benefit society.”    Id.
                                            2
1        To enact its goals, PACA creates a statutory trust to

2    protect produce growers:

3        Perishable agricultural commodities received by a
         commission merchant, dealer, or broker in all
4        transactions, and all inventories of food or other
         products derived from perishable agricultural
5        commodities, and any receivables or proceeds from the
         sale of such commodities or products, shall be held by
6        such commission merchant, dealer, or broker in trust
         for the benefit of all unpaid suppliers or sellers of
7        such commodities or agents involved in the
         transaction, until full payment of the sums owing in
8        connection with such transactions has been received by
         such unpaid suppliers, sellers, or agents.
9

10   7 U.S.C. § 499e(c)(2).     “This provision imposes a ‘nonsegregated

11   floating trust’ on the commodities and their derivatives, and

12   permits the commingling of trust assets without defeating the

13   trust.”   S & H Packing, 883 F.3d at 802 (quoting Endico Potatoes,

14   Inc. v. CIT Grp./Factoring, Inc., 67 F.3d 1063, 1067 (2d Cir.

15   1995)).

16       Unpaid sellers of produce must give written notice of their

17   intent to preserve PACA trust benefits within thirty days or

18   include a statutorily specified notice on its invoices.    7 U.S.C.

19   § 499e(c)(3–4).   PACA makes it unlawful for buyers to fail to

20   make full payments promptly or fail to maintain the trust.     7
21   U.S.C. § 499b(4).   Buyers who violate § 499b are subject to

22   liability for any damages caused by their violation.    7 U.S.C.

23   § 499e(a).

24       B.    Temporary Restraining Orders

25       Federal Rule of Civil Procedure 65 provides authority to

26   issue either preliminary injunctions or temporary restraining
27   orders.   Plaintiffs seeking these forms of injunctive relief must

28   demonstrate (1) that they are likely to succeed on the merits,
                                        3
1    (2) that they are likely to suffer irreparable harm in the

2    absence of preliminary relief, (3) that the balance of equities

3    tips in their favor, and (4) that an injunction is in the public

4    interest.   Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d

5    1046, 1052 (9th Cir. 2009) (quoting Winter v. Natural Res. Def.

6    Council, 555 U.S. 7 (2008)).

7        Temporary restraining orders are emergency measures,

8    intended to preserve the status quo pending a fuller hearing on

9    the injunctive relief requested, and the irreparable harm must

10   therefore be clearly immediate.      Fed. R. Civ. Proc. 65(b)(1).

11   This district’s local rules further specify that the Court will

12   consider “whether the applicant could have sought relief by

13   motion for preliminary injunction at an earlier date without the

14   necessity for seeking last-minute relief by motion for temporary

15   restraining order.”    E.D. Cal. L.R. 231(b).

16                              III.     ANALYSIS

17       A.      Likelihood of Success

18       District Courts in the Ninth Circuit regularly grant TROs in

19   PACA cases, concluding that the prospect of trust assets being

20   depleted constitutes irreparable injury.       See CP Produce, LLC v.
21   Quality Fresh Farms, Inc., No. 118CV00077DADEPG, 2018 WL 1980749,

22   at *3 (E.D. Cal. Jan. 19, 2018) (collecting cases).

23       Here, Plaintiffs have demonstrated a likelihood of success

24   on their claims.    FreshPoint Denver and Ruby have provided

25   evidence that they are “dealers” within the meaning of PACA, and

26   that Trinity Distribution and Trinity Procurement are buyers
27   licensed under PACA.    See Kennedy Decl., Exs. A–C, ECF No. 2-4,

28   pp. 18–29; Feldgreber Decl., Exs. A–B, ECF No. 2-4, pp. 88–95.
                                          4
1    Plaintiffs further provide evidence that Defendants Abess and

2    Trinity Management were in positions of control over Plaintiffs’

3    PACA trust assets.    See Feldgreber Decl. ¶ 12.    Trinity

4    Procurement previously paid for produce sales from FreshPoint

5    Denver.    Kennedy Decl. ¶ 8.   The produce was sold in interstate

6    commerce, as required by 7 U.S.C. § 499a(b)(8).      Kennedy Decl.

7    ¶ 9; Feldgreber Decl. ¶ 7.      The invoices contain the statutorily

8    required language to ensure Plaintiffs preserved their rights to

9    the benefits of the statutory trust under 7 U.S.C. § 499e(c)(4).

10   Kennedy Decl., Ex. E, ECF No. 2-4, pp. 33–80; Feldgreber Decl.,

11   Ex. C, ECF No. 2-4, pp. 96–122.      Plaintiffs provide declarations

12   that Defendants accepted their produce, but have not paid the

13   provided invoices.    Kennedy Decl. ¶ 9; Feldgreber Decl. ¶ 7.       The

14   Plaintiffs’ outstanding invoices total $609,619.55.      Id.

15         Given this evidence, it is likely Plaintiffs can succeed on

16   the merits of their PACA claims.

17         B.   Likelihood of Irreparable Injury

18         Plaintiffs can also show a likelihood of irreparable injury

19   in the form of dissipated trust assets.      See Tanimura & Antle,

20   Inc. v. Packed Fresh Produce, Inc., 222 F.3d 132, 140 (3d Cir.
21   2000) (holding that PACA trust dissipation can constitutes

22   irreparable harm).    Kennedy declares that Defendants have ceased

23   operations, have substantial accounts receivable yet to be

24   collected, and intend to file for bankruptcy.      Kennedy Decl.

25   ¶ 13.   As identified above, courts accept the dissipation of

26   assets from the PACA trust as indicative of irreparable injury.
27   See, e.g., CP Produce, 2018 WL 1980749, at *3.

28   ///
                                         5
1        C.     Balance of the Equities and the Public Interest

2        The balance of equities thus tips towards Plaintiffs.        They

3    are statutorily entitled to a trust in the proceeds of any sales

4    from the products it shipped until the outstanding invoices are

5    paid in full.    7 U.S.C. § 499e(c)(2).   Defendants have not

6    demonstrated any hardship they will suffer by being forced to not

7    dissipate trust assets.

8        Finally, a TRO here would be in the public interest.        As the

9    Ninth Circuit recently noted in S & H Packing, PACA seeks to

10   further the public interest by ensuring the protection of produce

11   growers and encouraging agricultural commerce for social benefit.

12   883 F.3d at 802.    Given Plaintiffs’ likelihood of success on the

13   merits and Congress’s intent in passing PACA, the public interest

14   will be served by granting the TRO here.

15       D.     Rule 65 Bond or Security

16       Rule 65 provides that a court may only issue a TRO “if the

17   movant gives security in an amount that the court considers

18   proper to pay the costs and damages sustained by any party found

19   to have been wrongfully enjoined or restrained.”     Fed. R. Civ. P.

20   65(c).    Here, based on the evidence presented, the Court
21   concludes no bond or security is required of Plaintiffs.        See,

22   e.g., CP Produce, 2018 WL 1980749, at *4.

23                         IV.   CONCLUSION AND ORDER

24       For all of the reasons set forth above:

25        1.    Plaintiffs’ Motion for a Temporary Restraining Order

26   (ECF No. 2) is GRANTED;
27        2.    Defendants are directed to deliver to Plaintiffs’

28   counsel, on or before December 24, 2018, true and correct copies
                                        6
1    of Defendants’ financial and/or business records identifying and

2    describing all PACA trust assets currently within the possession,

3    custody, and control of defendants and which disclose the

4    location of all such PACA trust assets.   For purposes of

5    compliance with this provision, PACA trust assets are defined to

6    include those assets which are identified as being part of the

7    PACA trust pursuant to 7 C.F.R. § 46.46(b), which states:

8        The trust is made up of perishable agricultural
         commodities received in all transactions, all
9        inventories of food or other products derived from
         such perishable agricultural commodities, and all
10       receivables or proceeds from the sale of such
         commodities and food or products derived therefrom.
11       Trust assets are to be preserved as a nonsegregated
         “floating” trust. Commingling of trust assets is
12       contemplated.
13        3.   The court sets the following schedule with respect to

14   Plaintiffs’ Motion for Preliminary Injunction (ECF No. 3):

15       a.    Defendants shall file their opposition to Plaintiffs’

16   motion by December 27, 2018;

17       b.    Plaintiffs shall file any reply to the opposition by

18   December 31, 2018; and

19       c.    The motion for preliminary injunction has been

20   determined to be suitable for decision without oral argument.
21   E.D. Cal. L.R. 230(g).

22        4.   The court orders that Defendants Trinity Fresh

23   Distribution, LLC; Trinity Fresh Management, LLC; Trinity Fresh

24   Procurement, LLC; and Paul P. Abess, and any officers, directors,

25   shareholders, employees, agents, bankers, subsidiaries,

26   successors, assignees, principals, attorneys, and persons acting
27   in concert with them shall be and hereby are restrained and

28   prevented from transferring, withdrawing or in any other manner
                                     7
1    removing trust assets held pursuant to 7 U.S.C. § 499e et seq.,

2    including funds on deposit in banking accounts held by or on

3    behalf of Defendants;

4            5.   The Court orders that, pending determination of the

5    Motion for Preliminary Injunction, Defendants and all owners,

6    officers, directors, shareholders, employees, agents, bankers,

7    subsidiaries, successors, assignees, principals, assignors,

8    attorneys, and persons acting in concert with them, shall be

9    restrained and prevented from engaging in, committing, or

10   performing directly and indirectly, any and all of the following

11   acts:

12         a.     Removing, withdrawing, transferring, assigning, or

13   selling to any other person or entity, the proceeds from the

14   sales of any or all existing or future inventories of food or

15   other products derived from perishable agricultural commodities,

16   and/or receipts of payment for products or crops sold prior to

17   the date of this order and/or otherwise disposing of assets,

18   books, or funds;

19         b.     Taking any other action whatsoever which causes, has

20   the effect of causing, or which otherwise dissipates Plaintiffs’
21   beneficiary interests in the trust assets; and

22         c.     Taking any other action whatsoever which violates 7

23   U.S.C. § 499e(c)(1) through (4), inclusive, and 7 U.S.C.

24   § 499b(4).

25           6.   No bond shall be required to be posted by Plaintiffs

26   pursuant to Rule 65(c) of the Federal Rules of Civil Procedure;
27   and

28           7.   Defendants are further notified of their right to apply
                                        8
1    to the court for modification or dissolution of this TRO, if

2    appropriate and supported by a showing of good cause, on two (2)

3    days’ notice or such shorter notice as the court may allow.    See

4    Fed. R. Civ. P. 65(b)(4) and Local Rule 231(c)(8).

5        IT IS SO ORDERED.

6    Dated: December 20, 2018

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     9
